IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-17-00242-CR

TREVON FREEMAN,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                           From the County Court at Law
                               Navarro County, Texas
                             Trial Court No. C36553-CR


                                      OPINION


       Trevon Freeman appeals from a conviction entered after a revocation of his

deferred adjudication community supervision. Freeman complains that the trial court's

written judgment erroneously requires him to pay restitution that was not included in

the trial court's oral pronouncement of his sentence, that the trial court erred by admitting

testimony by an expert that was not disclosed pursuant to Article 39.14 of the Code of

Criminal Procedure, and that the admission of the expert testimony violated his due
process rights. Because we find that the judgment should be reformed to delete the order

of restitution but find no other reversible error, we affirm the judgment of the trial court

as reformed.

RESTITUTION ORDER

        The written judgment of conviction orders Freeman to pay restitution in the

amount of $180.00 to the Department of Public Safety. In its oral pronouncement of

sentence, the trial court ordered Freeman to pay "the original court costs and fines," but

made no reference to restitution. Although the trial court included restitution in the

amount of $180.00 in the order of deferred adjudication, the subsequent judgment

adjudicating Freeman's guilt set aside that order. See Taylor v. State, 131 S.W.3d 497, 499-

500 (Tex. Crim. App. 2004). The trial court did not orally pronounce an order for

restitution when appellant was sentenced following adjudication of guilt. The trial

court's oral pronouncement of sentence controls over its written judgment to the extent

they conflict. Taylor, 131 S.W.3d at 500, 502. Because the trial court did not include an

order for restitution in its oral pronouncement when Freeman was adjudicated guilty, we

must reform the judgment to delete the restitution order. See id. at 502.1 Accordingly, we




1 The State argues that this Court should overrule Freeman's issue and require him to file a motion to
modify or for a nunc pro tunc in the trial court, which is a remedy that this Court has suggested but not
required as a more efficient remedy in previous appeals. See, e.g., Branch v. State, No. 10-16-00383-CR, 2017
Tex. App. LEXIS 7355, fn.3 (Tex. App.—Waco Aug. 2, 2017, no pet.). We are not going to refuse to modify
the erroneous judgment solely because Freeman did not avail himself of a different procedure that is not
mandatory.
Freeman v. State                                                                                      Page 2
reform the judgment adjudicating guilt to delete the $180.00 restitution payable to DPS.

TEX. R. APP. P. 43.2(b). We sustain issue one.

CODE OF CRIMINAL PROCEDURE ARTICLE 39.14 AND DUE PROCESS VIOLATION

        In his second issue, Freeman complains that the trial court erred by allowing

testimony by an expert that was not disclosed pursuant to Article 39.14(b) of the Code of

Criminal Procedure that related to one violation of his community supervision, assault

of a family member by occlusion.2 In his third issue, Freeman complains that his due

process right to be able to prepare a defense was violated by the State's failure to disclose

the identity of the expert witness. The amended motion to adjudicate filed by the State

alleged five violations of Freeman's community supervision: (1) assault of a family

member by occlusion, (2) failure to pay community supervision fees, (3) failure to pay

court costs, (4) violation of a protective order, and (5) possession of a firearm. The trial

court found violations (1) and (5) to be true, and the other three alleged violations to be

not true.

        Freeman's complaints both relate to the trial court's allowance of the testimony of

an undisclosed expert witness who testified primarily about common reasons and

motivations for recantation by victims in domestic violence prosecutions. The testimony




2 Article 39.14(b) of the Code of Criminal Procedure requires the disclosure of expert witnesses upon a
request made "not later than the 30th day before the date that jury selection in the trial is scheduled to
begin, or, in a trial without a jury, the presentation of evidence is scheduled to begin…" and the disclosure
is required not later than 20 days before that date. TEX. CODE CRIM. PROC. ANN. art. 39.14(b).
Freeman v. State                                                                                      Page 3
of the expert witness was related solely to the first violation that was found to be true by

the trial court. The alleged victim of the assault had attempted to recant her accusation

against Freeman and did not want to participate in the prosecution of the revocation or

the underlying offense.

        In this appeal, Freeman has not raised any issue concerning the trial court's

judgment regarding the violation of possession of a firearm. Our review of the record

does not reveal the trial court abused its discretion in revoking Freeman's community

supervision on this ground. Because of this, we will not address Freeman's issues two

and three in this appeal since one sufficient ground for revocation will support the court's

decision to revoke community supervision. See Moore v. State, 605 S.W.2d 924, 926 (Tex.

Crim. App. 1980) (no need to address appellant's other contentions since one ground

appellant did not address supported trial court's revocation order); Gobell v. State, 528
S.W.2d 223 (Tex. Crim. App. 1975) (trial court's revocation of probation was proper

because, even if appellant's contentions were correct, his revocation was based on two

offenses and he challenged only one); see also Smith v. State, 286 S.W.3d 333, 342 (Tex.

Crim. App. 2009). Because the trial court's revocation was not improper, it is not

necessary to the disposition of this appeal to reach Freeman's second and third issues.

See TEX. R. APP. P. 47.1. We overrule issues two and three.3




3The State argued to the trial court that Article 39.14 does not apply to revocation proceedings, but in this
appeal, the State limits its argument to Article 39.14(b) relating to the disclosure of experts. This opinion is
Freeman v. State                                                                                        Page 4
CONCLUSION

        Having found that the judgment should be reformed to delete the order of

restitution but no other reversible error, we reform the judgment to delete the order of

restitution in the amount of $180.00 payable to DPS and otherwise affirm the judgment

of the trial court.




                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed as reformed
Opinion delivered and filed July 25, 2018
Publish
[CR25]




not to be construed to be an approval of the State's contentions, especially as to the applicability of the
entirety of Article 39.14 in revocation proceedings.
Freeman v. State                                                                                    Page 5